JUDGMENT

This case was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments of the parties. It is
ORDERED AND ADJUDGED that the order of the district court be affirmed for the reasons stated in its memorandum order of October 14, 2005.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for re*4hearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.